Remarks
Claims 1, 3-6, 8-10, 12-16, 18, and 19 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Applicant alleges “Beigi does not disclose the use of hand controller sensors as claimed and does not describe receipt of authentication input in a virtual reality environment as claimed.”  However, Beigi does disclose use of hand controller sensors based on Applicant’s own definition that a hand controller sensor “may be any ... means of sensing hand movements” in paragraph 14.  Therefore, any means of sensing hand movements corresponds to the claimed hand controller sensor.  Thus, the means that detect hand movements (e.g., gestures) in Beigi disclose the claimed hand controller sensor.  
Furthermore, use of hand controllers as input devices in virtual reality environments is well-known, as proven by Chapman (U.S. Patent Application Publication 2019/0266650).  
Beigi also discloses authentication inputs in a virtual environment (e.g., any environment in a computer environment may be construed as virtual).  Applicant’s .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8-10, 12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beigi (U.S. Patent Application Publication 2015/0347734) in view of Adams (U.S. Patent Application Publication 2018/0157820).
Regarding Claim 1,
Beigi discloses a computer implemented method comprising:
Receiving training input corresponding to multiple different prompted user gestures drawing multiple shapes, the training being provided by one or more hand controller sensors associated with a hand of the user in a virtual environment (Exemplary Citations: for example, 
Training a machine learning system on the training input (Exemplary Citations: for example, Paragraphs 19-21, 86-91, 95-98, 104, 107, 113-116, 122, 124, 133, 141, 145, 146, 148, 152, 154-160, 237, and associated figures; enrolling/registering involves model creation and recognition of all authentication inputs, including gestures, handwriting, handwritten signatures, etc., each of which involves drawing of shapes, such as circles, letters (e.g., the letter Z or a circle, such as O, etc.), for example);
Providing the user with a sequence of multiple such gestures to perform in the virtual environment (Exemplary Citations: for example, Paragraphs 32, 59, 95-100, 104, 105, 107, 113-116, 152, 172-174, 183, 198, 205, 234, and associated figures; prompts/challenges/requests for the above inputs, for example.  This step could also occur during training, as explained above and found in exemplary Paragraphs 19-21, 86-91, 95-98, 104, 107, 113-116, 122, 124, 133, 141, 145, 146, 148, 152, 154-160, 237, and associated figures);

Associating the authentication input with a transaction authentication operation utilizing the trained machine learning system in the virtual environment (Exemplary Citations: for example, Paragraphs 32, 59, 95-100, 104, 105, 107, 113-116, 152, 172-174, 183, 198, 205, 234, and associated figures; authentication inputs, for example.  These could also be additional authentication inputs, such as found in other portions of Beigi, describing many authentication inputs, such as names, passwords, PINs, biometrics, speech, keystrokes, and many other authentication inputs, as seen in exemplary paragraphs 82-160 and associated figures, and further described in the authentication thereof starting in paragraph 161, which describes the transaction, for example);
Receiving the authentication input in association with a pending transaction (Exemplary Citations: for example, Paragraphs 32, 59, 95-100, 104, 105, 107, 113-116, 152, 172-174, 183, 198, 205, 234, and associated 
Using the trained machine learning system to determined that the authentication input corresponds to the user’s training input to authenticate the transaction (Exemplary Citations: for example, Paragraphs 32, 59, 95-100, 104, 105, 107, 113-116, 152, 172-174, 183, 198, 205, 234, and associated figures; authenticating the inputs, for example.  These could also be additional authentication inputs, such as found in other portions of Beigi, describing many authentication inputs, such as names, passwords, PINs, biometrics, speech, keystrokes, and many other authentication inputs, as seen in exemplary paragraphs 82-160 and associated figures, and further described in the authentication thereof starting in paragraph 161, which describes the transaction, for example);
But does not explicitly disclose that the virtual environment is a virtual reality environment.  
Adams, however, discloses that the virtual environment is a virtual reality environment (Exemplary Citations: for example, Abstract, 
Regarding Claim 12,
Claim 12 is a device claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a storage device claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 3,

Regarding Claim 4,
Beigi as modified by Adams discloses the method of claim 1, in addition, Beigi discloses prompting a user to input specific head gestures (Exemplary Citations: for example, Paragraphs 32, 59, 95-100, 104, 105, 107, 113-116, 152, 172-174, 183, 198, 205, 234, and associated figures; eye gestures, head/face movement, ear authentication, lip movement, etc., as examples.  This step could also occur during training, as explained above and found in exemplary Paragraphs 19-21, 86-91, 95-98, 104, 107, 113-116, 122, 124, 133, 141, 145, 146, 148, 152, 154-160, 237, and associated figures).  
Regarding Claim 8,
Beigi as modified by Adams discloses the method of claim 1, in addition, Beigi discloses that the sequence of multiple different gestures include at least two of a hand gesture, a head gesture, and an eye gesture 
Regarding Claim 15,
Claim 15 is a device claim that corresponds to method claim 8 and is rejected for the same reasons.  
Regarding Claim 9,
Beigi as modified by Adams discloses the method of claim 1, in addition, Beigi discloses that the sequence of multiple gestures include an interactive gesture in a selected virtual environment (Exemplary Citations: for example, Paragraphs 32, 59, 95-100, 104, 105, 107, 113-116, 152, 172-174, 183, 198, 205, 234, and associated figures; any of the above-described gestures, for example.  This step could also occur during training, as explained above and found in exemplary Paragraphs 19-21, 86-91, 95-98, 104, 107, 113-116, 122, 124, 133, 141, 145, 146, 148, 152, 154-160, 237, and associated figures.  These could also be additional authentication inputs, such as found in other portions of Beigi, describing many authentication inputs, such as names, passwords, PINs, biometrics, speech, keystrokes, and many other authentication inputs, as seen in exemplary paragraphs 82-160 and associated figures, and further 
Regarding Claim 10,
Beigi as modified by Adams discloses the method of claim 9, in addition, Beigi discloses that the transaction authentication includes receiving a selection of the selected environment from the user (Exemplary Citations: for example, 80, 90-100, 115, 133, 141, 152, 154-160, 161, 162, 202, 226-248, and associated figures; user selects transaction, location, remote location, type of transaction for which the system is used, etc., as examples).  
Regarding Claim 16,
Claim 16 is a device claim that corresponds to method claim 10 and is rejected for the same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beigi in view of Adams and Hennelly (U.S. Patent Application Publication 2015/0138074).

Beigi as modified by Adams does not appear to explicitly disclose that the specific head gestures include at least one of nodding the head, shaking the head, and rolling the head.  
Hennelly, however, discloses that the specific head gestures include at least one of nodding the head, shaking the head, and rolling the head (Exemplary Citations: for example, Abstract, Paragraphs 13-18, 34, 42-47, 49-65, and associated figures; head nodding, shaking, etc., for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the head gesture tracking techniques of Hennelly into the authentication system of Beigi as modified by Adams in order to provide additional input means, allow for use of additional computing environments, and/or allow for tracking and verification of additional head gestures, which are intuitive to users.  
Regarding Claim 13,
Claim 13 is a device claim that includes the subject matter from method claims 3-5 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a storage device claim that includes the subject matter from method claims 3-5 and 8 and is rejected for the same reasons.  

s 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beigi in view of Adams and Lymberopoulos (U.S. Patent Application Publication 2015/0213244).
Regarding Claim 6,
Beigi as modified by Adams does not appear to explicitly disclose that the training input includes multiple user gestures of each of the multiple different prompted user gestures.  
Lymberopoulos, however, discloses that the training input includes multiple user gestures of each of the multiple different prompted user gestures (Exemplary Citations: for example, Abstract, Paragraphs 6, 14, 20, 31, 35, 48-54, and associated figures; during training, perform each gesture multiple times, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the gesture training and authentication techniques of Lymberopoulos into the authentication system of Beigi as modified by Adams in order to increase the effectiveness of the training phase, to better authenticate users, to provide for multiple sensors to track each gesture, and/or to increase security in the system.  
Regarding Claim 14,
Claim 14 is a device claim that corresponds to method claim 6 and is rejected for the same reasons.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chapman (U.S. Patent Application Publication 2019/0266650).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432